internal_revenue_service department of the treasury number release date index no 2601-dollar_figure p o box ben franklin station washington dc person to contact telephone number refer reply to cc psi - plr-108566-00 date february re legend decedent date date trust x date dear this is in response to a letter dated date requesting a ruling regarding the generation-skipping_transfer gst tax consequences of the amendments to the trust agreement facts the facts submitted and representations made are as follows decedent created a revocable inter_vivos_trust on date on date decedent created another revocable inter_vivos_trust subsequently decedent executed an amended and restated trust agreement trust which amended and consolidated the two trusts under the terms of trust as in effect on date upon decedent’s death the trustee was directed to distribute certain pecuniary amounts to specified charities and the sum of dollar_figurex to a charitable_lead_unitrust clut that is intended to satisfy the requirements of sec_2055 of the code and sec_20_2055-2 of the estate_tax regulations under the terms of the clut the trustee was to pay a unitrust_amount equal to of the net fair_market_value of the trust determined annually to a charity for a period of years the residue of the trust corpus was to pass to a marital trust providing income to decedent’s spouse for life on the termination of the clut after the expiration of years and on the termination of the marital trust on the death of decedent’s spouse the corpus of each trust was to be divided into equal parts and the parts were to be distributed among specified_individual plr-108566-00 beneficiaries or if a beneficiary predeceased termination among that beneficiary’s appointees pursuant to the exercise of a limited_power_of_appointment or in default of such appointment among that beneficiary’s issue or if none among other specified remainder beneficiaries these specified remainder beneficiaries included decedent's nephews and nieces who are not skip persons as defined in sec_2613 and his great- nephews and great-nieces who are skip persons that are all assigned to the same generation under sec_2651 on date decedent amended trust the amendments included the following one fiduciary was removed a charity and an individual were added as the recipients of pre-residuary pecuniary bequests the individual was not a skip_person the bequest to the clut was increased by dollar_figurex and as a result the amount passing to the residuary marital trust was reduced by that amount three individuals were deleted as remainder beneficiaries of the clut and the marital trust these individuals were skip persons as defined in sec_2613 as a result the share of those individuals both skip and non-skip persons retained as remainder beneficiaries increased proportionately overall the aggregate portion of the remainder_interest in each trust passing to skip persons was reduced from approximately of the corpus of each trust to if a designated remainder beneficiary predeceased the termination of either the clut or the marital trust the beneficiary’s interest will pass pursuant to the exercise of a general_power_of_appointment or if not effectively appointed then to the beneficiary’s estate subsequently on date decedent amended the trust again to provide that one of the pre-residuary charitable_bequests was to be paid in the form of an endowment fund in addition an individual was added as a recipient of a pre- residuary pecuniary_bequest the individual was not a skip_person decedent died unexpectedly on date prior to date his spouse is still living the trustees have requested a ruling that the amendments made by decedent after date will not cause trust or distributions from trust to be subject_to the gst tax law plr-108566-00 sec_2601 imposes a tax on each generation-skipping_transfer made by a transferor to a skip_person under a of the tax_reform_act_of_1986 the gst tax is generally applicable to generation-skipping transfers made after date however under b b of the tax reform act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the tax does not apply to any transfer under a will or revocable_trust executed before date provided the document is not amended after date in any respect which results in the creation of or an increase in the amount of a generation-skipping_transfer and the decedent dies before date sec_26_2601-1 provides that in determining whether a particular amendment to a will or revocable_trust creates or increases the amount of a gst the effect of the instrument in existence on date is measured against the effect of the instrument in existence on the date of death of the decedent or on any prior generation-skipping_transfer if the effect of an amendment cannot be immediately determined it is deemed to create or increase the amount of a gst until a determination can be made under b a of the tax reform act and sec_26_2601-1 the tax does not apply to a transfer from a_trust if the trust was irrevocable on date and no addition actual or constructive was made to the trust after that date under sec_26_2601-1 any trust in existence on date will be considered irrevocable unless the settlor had a power that would have caused inclusion of the trust in his or her gross_estate under sec_2038 or sec_2042 if the settlor had died on date sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action will not cause a_trust that was irrevocable on date to lose its exempt status under sec_26_2601-1 a modification will not cause a_trust that was irrevocable on date to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst or the creation of a new gst to determine whether a particular amendment to a_trust shifts a beneficial_interest in a_trust to a beneficiary who occupies a lower generation the effect of the instrument on the date of the modification is measured against the effect of the instrument in existence immediately before the modification plr-108566-00 sec_26_2601-1 example involves a_trust that is irrevocable on or before date under which trust income is to be distributed equally to a b and c who are skip persons assigned to the same generation the trust is amended to increase a’s share of trust income the example concludes among other things that the modification will not result in the increase in the amount of a generation- skipping transfer accordingly the trust as modified will not be subject_to chapter in general the rules contained in sec_26_2601-1 including sec_26 b e example for determining if a modification creates or increases the amount of a gst with respect to trusts that were irrevocable on september and the rules contained in sec_26_2601-1 for determining whether a modification creates or increases the amount of a gst with respect to a will or revocable_trust amended after date are to be applied in a consistent manner see preamble to t d fed reg date analysis in the present case trust a revocable_trust was executed before date and was amended by decedent on date and date decedent died before date therefore under b b of the tax reform act and sec_26_2601-1 the gst tax will not apply to trust provided the amendments made after date did not result in the creation of or an increase in the amount of a gst in the instant case the amendments to trust did not create or increase the amount of any gst under the rules contained in sec_26_2601-1 and sec_26 b d for example as discussed above the amendment deleting certain remainder beneficiaries who were skip persons increased the shares passing to certain other skip persons who were assigned to the same generation as the skip persons who were eliminated the shares of nonskip persons assigned to generations above the generation of those beneficiaries who were deleted were also increased further the interests of the designated remainder beneficiaries were changed from contingent interests dependent on surviving termination of the trust to vested interests passing to the estate of each of the respective beneficiaries or subject_to a general_power_of_appointment if he or she fails to survive thus notwithstanding that the clut and the marital trust terminate at different times there is no possibility that the shift of funds from the marital trust to the clut could result in any increase in amounts passing to the issue of a designated remainder beneficiary accordingly the amendments as described above did not cause trust to lose exempt status for gst tax purposes except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code plr-108566-00 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent chief branch george l masnik sincerely yours office of associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
